Brewer, J.:
I dissent from the views expressed by my brethren in this case. I think that as to all domestic judgments, where upon the face of the record everything is regular, the judgment rendered upon legal and sufficient service, it is conclusive as against any collateral attack. Public policy requires that judicial proceedings apparently valid should be held valid as against everything but a direct attack. Under the rule laid down by the court, a solemn judgment of any court, even a court of record and of general jurisdiction, may be blown to pieces by the testimony of' a single interested witness in an action in which the pleadings give no notice of any question of the validity of the judgment. In any direct attack, the party claiming rights based upon the judgment has specific notice, and may .prepare his testimony accordingly. In this very case, if the plaintiff had specific notice of the objection to the validity of the judgment, he might perhaps have shown by many witnesses that the return of the constable was in fact true. My brother Valentine has fully referred to the authorities and arguments, and I simply desire to express my dissent to the conclusions reached by him and the Chief Justice.